IDCENTRIX ANNOUNCES FISCAL 2 Commercialization of ID CARD Technology Gaining Momentum LOS ANGELES, CA – December 15, 2008 – iDcentrix (OTCBB: IDCX), today announced results for its fiscal 2009 third quarter ended October 31, 2008, highlighted by several partnership agreements and progress in its efforts to commercialize the company’shighly secure ID cards and technology. For its fiscal third quarter, iDcentrix, a development stage company, generated a net loss of $438,000, or $0.01 per share compared with a net loss of $320,000, or $0.04 per share for the same period a year earlier. For the nine months ended October 31, 2008, the company reported a net loss of $1.6 million, or $0.05 per share compared with a net loss of $777,000, or $0.12 per share a year ago. “During the past nine months, iDcentrix has focused on creating awareness of its unique patented technology – supported by participation at trade shows and conferences, as well as strategic meetings with potential customers. In addition, we signed teaming agreements with established organizations in targeted countries, particularly in the Caribbean and Latin America regions with unique opportunities to support the commercial launch of our technology,” said Francine Dubois, president and chief executive officer of iDcentrix. She noted the agreements are with systems integrators or prime contractors who market to government agencies. “From a strategic standpoint, we anticipate these relationships will enable iDcentrix to increase opportunities by integrating the company’s technology into broader solutions for selected identification card programs,” Dubois said. She added that to date, the company has participated in several proposals with its partners, which are at various stages of negotiations. “While we are optimistic that contracts utilizing our technology will be signed, no projects have yet been secured through these partnering agreements,” Dubois said. She indicated that additional capital will be required to fully execute the company’s long-term business plan, and management is focused on conserving its financial resources during the current challenging economic environment. (more) iDcentrix also disclosed that its sublicensing agreements with Fortress Paper have been amended. These agreements originally required the company to expend a minimum of $2 million on research and development over the five-year period ending January 31, 2013, with $800,000 to be expended prior to January 31, 2010.On December 11, the agreements were amended to remove these requirements.
